Luis A. Padilla
19 Brinker Road
Barrington, Illinois 60010
847-304-8980/ Fax 847-304-8984
luiepadilla@gmail.com






Mr. Scott Kuhlman
Kuhlman Company Inc.
701 North Third Street
Minneapolis, MN 55401


Dear Mr.Kuhlman,


This letter shall serve as my resignation from the Board of Directors of Kuhlman
Company Inc.


Due to the demands on my schedule plus potential conflicts while in pursuit of
new career alternatives I will not be able to continue in my role as a director
of Kuhlman Inc.


I wish you and the rest of the Board all the best in your on-going efforts.


Sincerely,




Luis Padilla.